Good, J.
Alexander G. Brehm, plaintiff in error (hereinafter referred to as defendant), was prosecuted upon a complaint, which charged him with possession of intoxicating liquors, contrary to the provision of an ordinance of the city of Hastings. The jury returned a verdict of guilty and the court imposed a fine of $100 and costs. Defendant brings the case to this court for a review of the record of his conviction. Numerous errors are assigned, but it will be necessary to consider but one, namely, that the evidence is insufficient to support the verdict.
The record discloses that the liquors had been in defendant’s possession in his residence since a date prior to the enactment of our prohibitory law; that he had not sold nor given away any of such liquors, and that no person, save himself and members of his immediate family, had used any thereof; that such liquors as he had in his possession were *660used by him and members of his immediate family upon their table and were kept for the personal use of the defendant, and that the quantity was not more than was reasonably sufficient for his personal use and needs. This evi-. dence is uncontradicted and is sufficient to overcome the presumption that the possession was unlawful.
The evidence is insufficient to support the verdict, and the judgment of the district court is reversed and the action dismissed.
Reversed and dismissed.